                   Case 2:21-mj-30223-DUTY ECF No. 1, PageID.1
                                                AUSA:   ChristopherFiled 05/12/21 Telephone:
                                                                    Rawsthorne      Page 1 of   7 226-9100
                                                                                             (313)
AO 91 (Rev. ) Criminal Complaint                  Special Agent:     Michael MacBride              Telephone: (313) 226-0500

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America
   v.
Austin Renell Murray                                                       Case No.        2:21-mj-30223
                                                                                           Judge: Unassigned,
                                                                                           Filed: 05-12-2021




                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

           On or about the date(s) of                 April 30, 2019               in the county of           Washtenaw         in the
         Eastern          District of      Michigan         , the defendant(s) violated:
          Code Section                                           Offense Description
        18 U.S.C. § 2251(a)                                 Production of child pornography




           This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                                 Michael MacBride, Special Agent (HSI)
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

            May 12, 2021
Date:                                                                                          Judge’s signature

City and state: Detroit, Michigan                                          Hon. Patricia T. Morris, United States Magistrate Judge
                                                                                             Printed name and title
   Case 2:21-mj-30223-DUTY ECF No. 1, PageID.2 Filed 05/12/21 Page 2 of 7




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
                        AND ARREST WARRANT

      I, Michael MacBride, being duly sworn, do hereby depose and state:

              INTRODUCTION AND AGENT BACKGROUND

      1.     I am a Special Agent with the Department of Homeland Security,

Immigration and Customs Enforcement (ICE), Homeland Security Investigations

(HSI), located at the Detroit Metropolitan Airport office. I have been employed a

Special Agent for HSI and its predecessor agency, the United States Customs

Service since September 2002. As part of my daily duties as an HSI agent, I

investigate criminal violations relating to child sexual exploitation and child

pornography, including violations pertaining to the illegal production, distribution,

receipt and possession of child pornography in violation of 18 USC §§ 2251, 2252,

and 2252A. I am also a computer forensic agent and have been conducting computer

forensic examinations since 2004. I have been involved in dozens of child

exploitation investigations over the course of my career.

      2.     This affidavit is made in support of a criminal complaint and arrest

warrant for AUSTIN RENELL MURRAY for violations of 18 U.S.C. § 2251(a)

(production of child pornography).

      3.     The facts set forth in this affidavit are based on my own personal

knowledge, knowledge obtained from other individuals during my participation in

this investigation, including other law enforcement officers; review of documents

                                         1
   Case 2:21-mj-30223-DUTY ECF No. 1, PageID.3 Filed 05/12/21 Page 3 of 7




and records related to this investigation; communications with others who have

personal knowledge of the events and circumstances described herein; and

information gained through my training and experience.

      4.     Because this affidavit is submitted for the limited purpose of

establishing probable cause in support of the complaint, it does not set forth each

and every fact that I or others have learned during the course of this investigation. I

have set forth only the facts that I believe are relevant to the determination of

probable cause to believe that AUSTIN RENELL MURRAY engaged in illegal

conduct contrary to 18 U.S.C. § 2251(a).

                               PROBABLE CAUSE

      5.     On February 18, 2021, the Ypsilanti Police Department (Michigan)

received information that Minor Victim 1 (MV-1) was a victim of criminal sexual

conduct. That information alleged that MV-1 was in a sexual relationship with her

mother’s boyfriend, AUSTIN MURRAY.

      6.     An individual stated that she had observed videos of AUSTIN

MURRAY and MV-1 engaged in sexual relations on AUSTIN MURRAY’S phone.

Law enforcement questioned MV-1 at the time who denied that any sexual contact

or inappropriate messages occurred between herself and AUSTIN MURRAY.

      7.     On February 23, 2021, Ypsilanti Police Department Detective Jennifer

Burgess interviewed AUSTIN MURRAY at the Ypsilanti Police Department. Det.



                                           2
    Case 2:21-mj-30223-DUTY ECF No. 1, PageID.4 Filed 05/12/21 Page 4 of 7




Burgess asked MURRAY if he ever had an inappropriate relationship with MV-1,

taken pictures of her, or if he had ever seen her naked. MURRAY replied “no” to

each of those questions. Det. Burgess asked MURRAY if she could search his

phone, to which he stated yes, and signed a consent form, but provided an incorrect

passcode for it.

      8.     On February 26, 2021, Det. Burgess obtained a State of Michigan

search warrant for MURRAY’s Alcatel ETA cell phone with IMEI #

015552001981383. On March 12, 2021, Det. Burgess was searching the phone and

discovered a Google Drive application with multiple saved videos and photos.

      9.     On March 12, 2021, Washtenaw County Detective Kevin Parviz sent

an electronic communications provider preservation letter to Google for “contents

and records” including IP address(es), subscriber information, incoming and

outgoing postings, messages, texts, emails, and all stored photographic images for

subscriber: austinmurray***@gmail.com.

      10.    On March 13, 2021, Det. Burgess obtained a State of Michigan search

warrant for the Google account: austinmurray***@gmail.com.

      11.    A review of the information provided by Google for the

austinmurray***@gmail.com account resulted in the discovery of approximately

one image and two video files showing MV-1 engaged in sexually explicit conduct

with MURRAY who is recognizable in one of the videos and later confirmed as



                                        3
   Case 2:21-mj-30223-DUTY ECF No. 1, PageID.5 Filed 05/12/21 Page 5 of 7




MURRAY in the other video and image by MV-1 during a subsequent forensic

interview. The image and videos are described below:

            a.    deleted-VID_20190430_112206.mp4 – In this video, MV-1 is
                  lying clothed next to AUSTIN MURRAY on what appears to be
                  a bed. MURRAY’S penis is exposed and MV-1 flicks it with her
                  right hand. MURRAY’S face is visible at the end of the video.
                  Metadata for this file provided by Google indicated that it was
                  created on April 30, 2019 at 3:22 PM UTC.
            b.    deleted-VID_20190430_112002.mp4 – In this video, MV-1 is
                  lying clothed on what appears to be a bed next to an adult male
                  who has his penis exposed. MV-1 used her left hand to stroke the
                  adult male’s penis several times. The face of the male is never
                  shown in this video, but the clothing is consistent to what
                  MURRAY was wearing in the previously mentioned video and
                  the setting was identical. On April 12, 2021, MV-1 disclosed in
                  a forensic interview that it was MURRAY in the video. Metadata
                  for this file provided by Google indicated that it was created on
                  April 30, 2019 at 3:21 PM UTC.
            c.    deleted-Screenshot_20190430-110033.png         –   This   image
                  depicts MV-1 with the tip of an adult male’s penis touching her
                  tongue.    On April 12, 2021, MV-1 disclosed in a forensic
                  interview that it was MURRAY’S penis in the picture. Metadata
                  for this file provided by Google indicated that it was created on
                  April 30, 2019 at 3:00 PM UTC.




                                        4
   Case 2:21-mj-30223-DUTY ECF No. 1, PageID.6 Filed 05/12/21 Page 6 of 7




      12.    On April 12, 2021, MV-1 was interviewed by HSI Forensic Interview

Specialist (FIS) Amy Allen at the HSI office in Romulus, Michigan. During the

interview, MV-1 was shown a screenshot (folded in half, not displaying the penis)

of the video above titled “deleted-VID_20190430_112002.mp4” and disclosed that

MURRAY made her put her hand on his private part. MV-1 stated that she was

maybe 14 years old at the time, but wasn’t sure.

      13.    During that same forensic interview on April 12, 2021, FIS Amy Allen

described the image above titled “deleted-Screenshot_20190430-110033.png” to

MV-1. MV-1 then stated that he didn’t do anything, he just put his penis near my

mouth. MV-1 was shown the picture (folded in half, not displaying the penis) and

stated that she was 14 years old.




                          [Space left intentionally blank.]




                                         5
   Case 2:21-mj-30223-DUTY ECF No. 1, PageID.7 Filed 05/12/21 Page 7 of 7




                                  CONCLUSION

      14.     I submit that this affidavit supports probable cause for a complaint and

arrest warrant for violation of 18 U.S.C. § 2251(a) (production of child

pornography).

                                              Respectfully submitted,



                                              Michael MacBride, Special Agent
                                              Homeland Security Investigations

Sworn to before me and signed in my
presence and/or by reliable electronic means.


________________________________
Hon. Patricia T. Morris
United States Magistrate Judge

Dated:      May 12, 2021




                                          6
